Citation Nr: 0031322	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-39 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from March to July 1970.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1990 rating decision by the 
New York, New York, Regional Office (RO), which denied 
service connection for a back disability and a permanent and 
total disability rating for pension purposes.  A December 
1990 RO hearing was held.  In July 1992 and September 1995, 
the Board remanded the case to the RO for procedural and 
medical evidentiary development.  By a December 1998 rating 
decision, the RO granted a permanent and total disability 
rating for pension purposes, thereby rendering that issue 
moot.

In August 2000, the Board referred the case to the Veterans 
Health Administration (VHA) of the VA for a medical opinion 
regarding the issue in controversy, pursuant to 38 U.S.C.A. 
§ 7109 (West 1991) and 38 C.F.R. § 20.901 (1999).  In 
September 2000, a VHA medical opinion was rendered, and the 
Board provided appellant's representative a copy thereof that 
month.  The following month, his representative submitted a 
written statement, stating that he had no further evidence or 
argument to present.  Consequently, the Board will render a 
decision herein on the issue delineated on the title page of 
this decision, based on the evidence of record.  


FINDINGS OF FACT

1.  During appellant's brief approximately four-month service 
period, lumbosacral strain was determined by an in-service 
military medical board to be secondary to a congenital 
anomaly of the lumbosacral spine consisting of asymmetric 
facet joints at L5-S1 with sclerosis.  A chronic lumbosacral 
strain was not shown present in service or immediately 
thereafter.

2.  Any chronic, acquired low back disability, including 
degenerative disc disease, arthritis, radiculopathy, "Grade 
II lumbar derangement", sacroiliitis, myofascial pain 
syndrome, and ankylosing spondylitis, was initially medically 
shown nearly two decades after service and are not reasonably 
be related to service based on the medical evidence currently 
of record.  


CONCLUSIONS OF LAW

1.  A congenital anomaly of the lumbosacral spine consisting 
of asymmetric facet joints at L5-S1 with sclerosis and 
secondary lumbosacral strain is not a disease or injury 
within the meaning of legislation pertaining to disability 
compensation.  38 C.F.R. §§ 3.303(c), 4.9 (2000).  

2.  A chronic, acquired low back disability was not incurred 
in or aggravated by the appellant's wartime service, nor may 
arthritis be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by again remanding the case with 
directions to provide further assistance to the appellant.  

Appellant's service medical records during his brief four-
month service period appear complete.  Pursuant to the 
Board's July 1992 and September 1995 remands, additional 
post-service medical records were sought, including any 
private and VA medical records, employment medical records, 
and records associated with a 1989 Social Security 
Administration claim.  However, any records obtained were 
dated nearly two decades after service and are not material.  
Pursuant to the Board's 1995 remand, VA examinations with 
medical opinions as to the etiology of appellant's back 
disability were accomplished in November 1995 and another in 
February 1999 (with June 1999 addendum).  Additionally, the 
Board has obtained a VHA medical opinion as to the etiology 
of appellant's back disability.  

It should be added that with respect to this service 
connection claim, appellant and his representative have been 
informed by the RO of the specific reasons that the claim was 
denied.  See, in particular, a July 1990 Statement of the 
Case; and May 1991 and July 1999 Supplemental Statements of 
the Case.  Additionally, those Statements included provisions 
of law with respect to service connection principles.  It is 
therefore apparent that they were knowledgeable regarding the 
necessity of competent evidence to support this service 
connection claim.  Thus, it is concluded that appellant and 
his representative had notice of the type of information 
needed to support the claim and complete the application.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
explained that "[t]he Robinette opinion held that 38 U.S.C. 
§ 5103(a) imposes an obligation upon the Secretary to notify 
an individual of what is necessary to complete the 
application in the limited circumstances where there is an 
incomplete application which references other known and 
existing evidence."  See also Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  

In Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992), the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) (Court) 
stated, "[i]n short, the 'duty to assist' is not a license 
for a 'fishing expedition' to determine if there might be 
some unspecified information which could possibly support a 
claim."  

Thus, the Board concludes that the duty to assist appellant 
has been satisfied with respect to the appellate issue.  The 
Board must decide the case based on the evidence of record.  
See 38 C.F.R. § 19.4 (2000).  The Board has examined the 
record and determined that the VA does not have any further 
obligation to assist in the development of appellant's claim 
for service connection for a back disability.  

In deciding the service connection appellate issue, the Board 
will consider applicable statutory and regulatory provisions, 
including the following:   Service connection for VA 
disability compensation purposes may be awarded for 
disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war and arthritis becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The appellant had approximately four-months active service 
from March to July 1970.  Appellant contends that during his 
brief period of service, he fell and injured his back.  The 
service medical records in June 1970 reflect back symptoms, 
including severe back pain and paravertebral muscle spasms, 
and a several-year history of severe low back pain 
preexisting service was reported.  X-rays of the lumbosacral 
spine revealed asymmetric facet joints at L5-S1 with 
sclerosis.  In a July 1970 report, a military medical board 
found him unfit for service due to "congenital anomaly of 
lumbosacral spine, consisting of facet asymmetry with current 
lumbosacral strain secondary"; and determined that the back 
condition preexisted service and was not aggravated by 
service.  
Although asymmetric facet joints at L5-S1 with sclerosis were 
initially radiographically reported during service, these were 
clearly medically described by a military medical board as a 
congenital anomaly, as previously explained; and by their very 
nature, must have preexisted service.  An issue for resolution 
is whether such congenital anomaly constitutes a disease, and 
if so, whether it was aggravated by service.  Congenital or 
developmental defects, however, as such are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  Congenital or developmental diseases, 
but not defects, may be aggravated by service, warranting 
service connection.  38 C.F.R. § 3.303; O.G.C. Prec. 82-90, 55 
Fed. Reg. 45,711 (1990) (Precedent Opinion of the VA General 
Counsel).  In that opinion, the term "disease" was 
characterized as "any deviation from or interruption of the 
normal structure or function of any part, organ or system of 
the body that is manifested by a characteristic set of 
symptoms or signs and whose etiology, pathology and prognosis 
may be known or unknown."  The term "defect" was defined as 
"structural or inherent abnormalities or conditions which are 
more or less stationary in nature."

It is significant that appellant's asymmetric facet joints at 
L5-S1 with sclerosis were medically characterized by the 
military medical board as a congenital anomaly of the spine.  
A defect is medically defined as "an imperfection, failure, 
or absence."  Dorland's Illustrated Medical Dictionary, 433 
(28th ed. 1994).  An anomaly is medically defined as "marked 
deviation from the normal standard, especially as the result 
of congenital defects."  Id. at 87.  Given that appellant's 
asymmetric facet joints at L5-S1 with sclerosis were medically 
characterized as a congenital anomaly, and an anomaly is 
medically defined as marked deviation from the normal 
standard, especially as the result of congenital defects, it 
is reasonable to characterize his asymmetric facet joints at 
L5-S1 with sclerosis as a congenital defect, not injury or 
disease.  While the principle of aggravation applies to a 
preexisting injury or disease, the appellant's congenital 
anomaly of the lumbosacral spine constitutes a defect, not 
disease or injury; therefore, the principle of aggravation 
does not apply.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§§ 3.303(c), 3.306 (2000); VA O.G.C. Prec. Op. No. 82-90 (July 
18, 1990).  Alternatively, even assuming arguendo that the 
principle of aggravation does apply, the in-service military 
medical board determined that the asymmetric facet joints at 
L5-S1 with sclerosis preexisted service and were not 
aggravated by service; and no medical opinion or credible, 
competent evidence has been presented to the contrary.  

Another question for resolution is whether appellant's in-
service lumbosacral strain may have been due to a cause other 
than the congenital anomaly of the lumbosacral spine.  In that 
VA O.G.C. Prec. Op. No. 82-90, it was noted that if, during 
service, superimposed disease or injury does occur, service 
connection may be warranted for the resultant disability.  
Although appellant had lumbosacral strain during service, the 
in-service military medical board determined that the 
lumbosacral strain was secondary to the congenital anomaly of 
the lumbosacral spine.  Moreover, there is no evidence that 
the lumbosacral strain was more than acute or transitory 
during service.  There is nothing to suggest that a chronic 
lumbosacral strain was incurred in service.  Thus, service 
connection for this pathology as superimposed pathology is not 
in order.

Additionally, in a September 2000 VHA medical opinion, the in-
service radiographic evidence of facet joint asymmetry was 
described as congenital and as possibly either a 
"precipitating" factor in appellant's lumbosacral sprain or 
a radiographic abnormality of no clinical significance.  In 
any event, that VHA medical opinion concluded that appellant's 
current back disability was not related to service, as will be 
explained in detail below.  

There is an approximate 19-year gap in the evidentiary record 
between service separation and 1989.  In a September 1989 
statement, appellant reported that he had been a construction 
worker and messenger and had sustained work-related back 
injuries in 1975, 1977, and 1980.  Since 1989, clinical 
records refer to low back pain and associated conditions, 
including degenerative disc disease, arthritis, 
radiculopathy, "Grade II lumbar derangement", sacroiliitis, 
myofascial pain syndrome, and ankylosing spondylitis.  

Pursuant to the Board's 1995 remand, VA examinations with 
medical opinions were accomplished in November 1995 and 
another in February 1999 (with June 1999 addendum).  However, 
said medical opinions appear rather conflicting with each 
other.  On one November 1995 VA examination, the examiner 
opined that "the patient's diagnosis is lumbosacral sprain.  
Therefore, he has a chronic acquired back disorder, as he has 
had multiple exacerbations over the years, and I believe that 
it is not related to any congenital abnormality....  He most 
likely has had acute muscular strains and the episode he had 
in the service would be one of them."  Thus, that medical 
opinion is a negative piece of evidence, since it diagnosed 
appellant's in-service lumbosacral sprain as "acute" in 
nature, not chronic.  On another November 1995 VA 
examination, a second examiner opined that "[h]is diagnosis 
of ankylosis spondylitis in 1989 admission is not confirmed....  
X-ray of the lumbar sacral spine and sacral iliac joint done 
today, did not show radiological evidence of ankylosing 
spondylitis.  Bone scan in 1989 was negative.  CT scan of 
lumbosacral spine in 1989 reported diffused bulging of the 
disc space of L4-5....  Rheumatoid factor was negative, ANA was 
negative...."  That medical opinion is not a positive piece of 
evidence, since it does not relate any back disability to 
service or proximate thereto.  On February 1999 VA 
examination, a third examiner noted a history of "MRI SI 
joints and CT scan 1989" and "diagnosis: bilateral 
sacroiliitis."  In a June 1999 addendum, that examiner 
stated that "physical exam and MRI and CT scans are all 
consistent with the diagnosis of Ankylosing Spondylitis, 
which probably originated in 1970.  At this time, there is no 
evidence of muscular strain.  Ankylosing Spondylitis is not a 
congenital condition, and usually manifests itself in early 
adulthood."  That medical opinion is a positive piece of 
evidence, since it related ankylosing spondylitis to 1970, 
which would either be during appellant's March to July 1990 
service period or shortly after service.  However, that 
medical opinion is rather conclusionary and cursory, since 
the examiner did not provide any analysis or explanation to 
support his opinion that the ankylosing spondylitis 
"probably originated in 1970."  Thus, that June 1999 
opinion is substantially discounted by the Board.  

In August 2000, the Board referred the case for a VHA medical 
opinion regarding whether appellant currently has a chronic 
back disability related to service.  In a September 2000 VHA 
medical opinion, a rheumatologist, opined, in pertinent part, 
that:

I have reviewed the claims folder of the 
appellant. Based on my review of the 
claim (and having had no opportunity to 
interview or examine the appellant), I 
would make the following observations:

a.	The first documented evidence that 
this man had sacroiliitis was on his 
admission in 1989. There is no evidence 
to support this diagnosis in this man 
prior to this time.

b.	On that admission, the history 
records that the patient stated he had 
ankylosing spondylitis for 20 years, yet 
no data is collected to support this 
contention (any support from outside 
physicians, or treatment by outside  
physicians).

c.	Even though Dr. [P___] confirmed in 
1999 that the patient has ankylosing 
spondylitis, it is impossible to say when 
it's date of onset was.

d.	The finding of congenital facet 
joint asymmetry on x-ray in 1970 is an 
uncertain one, and does not bear any 
relationship that I am aware of to the 
diagnosis of ankylosing spondylitis 
(either for or against).  Therefore, this 
could have been a precipitating factor in 
his lumbosacral sprain, (although it 
might simply have been a mere 
radiographic abnormality with no clinical 
significance), and would in any case have 
been a pre-existing disability to his 
military service.

e.	Dr. [P___'s] examination of this man 
in 2/99 confirms that he presently has 
ankylosing spondylitis....  Of note is that 
I did not find in appellant's file any 
references to his military medical chart 
where he complains of typical symptoms 
suggestive of sacroiliitis or of other 
features of ankylosing spondylitis (such 
as iritis or peripheral arthritis) which 
would lead me to wonder if this were 
present in 1970....

My opinions, therefore, are the 
following:

a.	The patient has been diagnosed with 
ankylosing spondylitis now.  The date of 
onset is unclear, but is at least as 
likely to have occurred after his 
military service as before it, based on 
the evidence supplied.

b.	It is doubtful that this man has 
chronic back disability due to his 
military service.  It was of such brief 
duration, he relates only one acute event 
(which does not appear to be of a 
magnitude to cause chronic back 
disability, nor do his other findings 
support that, including a lack of follow-
up in the ensuing 19 years), and he was 
involved in multiple other potential 
etiologies of chronic back pain (heavy 
labor) during that time.  It is more 
likely than not that his chronic back 
pain was caused by other factors than his 
(brief) military service.  It would 
appear that his chronic back disability 
started in 1989.  

c.	The documentation of congenital 
facet joint asymmetry on lumbosacral x-
rays in 1970 is of uncertain 
significance.

As stated in Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990): 

By reasonable doubt is meant one which 
exists because of an approximate balance 
of positive and negative evidence which 
does not satisfactorily prove or disprove 
the claim.  It is a substantial doubt and 
one within the range of probability as 
distinguished from pure speculation or 
remote possibility.

After weighing the positive and negative evidence, the Board 
concludes that the negative evidence preponderates, 
particularly the VHA medical opinion which clearly states 
that it is doubtful appellant's current chronic back 
disability is related to service.  The VHA medical opinion is 
assigned greater probative value and is more credible than 
the June 1999 addendum medical opinion, since the 
rheumatologist who rendered that VHA opinion reviewed all of 
the pertinent evidence, including previous medical opinions 
of record; provided a comprehensive analysis of the evidence; 
and supported his medical conclusions with sufficiently 
detailed explanation.  Thus, the Board concludes that a 
chronic, acquired back disability has not been shown by 
credible, competent evidence to have been present during 
service or proximate thereto, and was initially medically 
shown nearly two decades post service.  The Board has 
considered appellant's testimony presented at a December 1990 
hearing, regarding alleged back pain since an in-service 
fall.  However, lay persons, including appellant, lack the 
medical expertise to offer an opinion regarding a medical 
relationship between his current back disability and alleged 
incurrence thereof during active service.  In Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1991), the Court stated 
"[a] layperson can certainly provide an eye-witness account 
of a veteran's visible symptoms."  However, as the Court 
further explained in that case, "the capability of a witness 
to offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge 
such as a diagnosis...."  

Consequently, service connection for a back disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  The benefit-of-the-doubt doctrine is 
inapplicable, since the preponderance of the evidence is 
against allowance of this issue on appeal, for the foregoing 
reasons.  


ORDER

Service connection for a back disability is denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 12 -


- 11 -


